Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 13, 2016

The Court of Appeals hereby passes the following order:

A16A0580. EMILY RUSHING v. THE STATE.

      On August 26, 2015, the trial court revoked Emily Rushing’s probation. She
filed a motion to modify, arguing, generally, that her sentence should have been
“un-suspended” rather than her probation revoked. The trial court denied Rushing’s
motion on September 17, 2015. Rushing then filed this appeal, seeking review of
both the August and September orders. We, however, lack jurisdiction.
      Because the underlying subject matter of this appeal is the revocation of
Rushing’s probation, she was required to file an application for discretionary appeal
in order to appeal. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873 (505
SE2d 228) (1998). We lack jurisdiction over this direct appeal, which is therefore
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/13/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.